UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4441


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNN BARNARD BALDWIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00215-NCT-1)


Submitted:   December 21, 2010            Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Winston-Salem, North Carolina, for Appellant.    John W. Stone,
Jr., Acting United States Attorney, Michael F. Joseph, Assistant
United   States  Attorney,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          A jury convicted Lynn Barnard Baldwin of possession of

a firearm after being convicted of a felony, in violation of 18

U.S.C. § 922(g)(1) (2006).                Baldwin appeals, arguing that the

United States failed to present evidence sufficient to support

his conviction. For the reasons that follow, we affirm.

          Federal       law     has       long    provided        that    convictions

supported by substantial evidence must stand.                     Glasser v. United

States, 315 U.S. 60, 80 (1942).                  Evidence is substantial when,

considered in the light most favorable to the government, “a

reasonable    finder    of    fact    could      accept    [it]    as    adequate   and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”          United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).            In evaluating the sufficiency of the

evidence, “we do not review the credibility of the witnesses and

assume   that    the    jury     resolved         all     contradictions      in    the

testimony in favor of the government.”                   United States v. Foster,

507 F.3d 233, 245 (4th Cir. 2007).

          Convictions for possession of firearms may be upheld

based on constructive possession, and possession need not be

exclusive.      Burgos, 94 F.3d at 873.                 To establish constructive

possession,     there    must        be    evidence        “that    the     defendant

intentionally exercised dominion and control over the firearm,

or had the power and the intention to exercise dominion and

                                           2
control over the firearm.”             United States v. Scott, 424 F.3d

431, 435-36 (4th Cir. 2005), or over the premises or vehicle

where the contraband is concealed.                United States v. Singleton,

441    F.3d    290,     296    (4th   Cir.       2006).         Either     direct    or

circumstantial evidence may establish constructive possession.

United States v. White, 405 F.3d 208, 214-15 (4th Cir. 2005).

              Baldwin    answered      the       door     for     police      officers

attempting to serve a warrant on his wife at her residence.

After Baldwin gave officers permission to search the residence

for his wife, the officers found marijuana and a pipe on the

living room table.        Baldwin then granted the officers permission

to search the residence for illegal drugs as well.                         The ensuing

search    revealed      ammunition     in    a    dresser        drawer.       Baldwin

informed police that a shotgun was wrapped in a green blanket

underneath the bed.           According to Baldwin, he and his wife had

brought    the   shotgun      along   when   they       moved    to   their    current

residence ten months previously.             Additionally, Baldwin’s mother

confirmed at trial that Baldwin sometimes resided at his wife’s

residence.       Taking these facts in the light most favorable to

the prosecution, we conclude that the evidence was sufficient.

              Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral   argument     because       the    facts     and   legal




                                        3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4